Title: To George Washington from Colonel Arendt, 21 November 1777
From: Arendt, Henry Leonard Philip
To: Washington, George



My Lord
[Reading, Pa., 21 November 1777]

I have just learnt that the honorable Congress has presented a Sword to Lieut. Col. Smith as a Recompense for his Bravery and good Conduct in the engagement with the Ships four weeks ago—and that it has been insinuated to my disadvantage that I was not present.
As far as this mark of distinction concerns Colonel Smith, I have not a word of objection to it, but it is evident, and I believe all the world will agree that when an inferior Officer is rewarded and his Superior passes unnoticed; that it marks disapprobation of his Conduct—Your Excellency will not attribute to vain ambition in me, that my honour which I have hitherto preserved unstained is wounded by this Affront—and as this will be made public and I must be accountable for my Character to my Country, I should see it tarnished at my Return, which would be an ill requital of the Zeal which I have endeavour’d to shew in the Service of the United States, in which I have lost my health.
Your Excellency must be the best Judge of my Conduct, and you are engaged to do me Justice because you have honoured me with your Protection—if my Conduct has deserved censure I am unworthy of

serving under your orders—but if it be blameless I expect from the greatness of your mind, that you will undeceive the Congress with respect to the opinion which has been given them of me—and procure me Reparation of honour—As this matter affects me exceedingly I entreat Your Excellency to honour me with an Answer. I am with the Greatest Respect.
